DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/868,227, application filed on 05/06/2020 and Applicant’s remarks filed on 03/21/2022.  No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  Examiner’s response to Applicant’s remarks appear below:
4a.	Applicant asserts on page 6 of the response that the prior art reference Mark does not disclose “a connector housing receiving an electrical terminal, the connector housing having an outer cooling gas connection … a cooling gas is brought into the plug connector by the outer cooling gas connection through a cooling gas channel of the connector housing, as recited in claim 1. 
4b.	First, Mark teaches a connector, which may be a pin and socket connector, or may be an inlet and channel connector, and which ultimately have terminal ends as they fit together to form a connection at the connector (see Mark, para 40-46).  Further, Mark teaches a connector housing having a heat transfer medium inlet and block flow channel disposed in the housing to direct a flow of heat through the housing (para 7-10).  Further, the Abstract of Mark teaches a heat transfer medium flowing substantially along the outside of the electrical conductor.  Therefore, Examiner maintains that Mark teaches: “a connector housing receiving an electrical terminal, the connector housing having an outer cooling gas connection … a cooling gas is brought into the plug connector by the outer cooling gas connection through a cooling gas channel of the connector housing, as recited in claim 1.  The Examiner further maintains that the breadth and scope of the recited language of claim 1 encompasses the prior art as taught by Mark, and as described and maintained by the Examiner herein, and below.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mark (US PG Pub No. 2016/0270257).

7.          With respect to claims 1, 13, and 20, Mark teaches:
a connector housing receiving an electrical terminal (see connector housing 6 (also see 12, 26) receiving an electrical terminal 20, as shown in Fig 1; see electrical connector, Abstract; see mating electrical connector, para 7, 50, 56), 
the connector housing having an outer cooling gas connection (see outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18) cooling an electrical plug-in connection of the plug connector with a mating plug connector (electrical connector and electrical conductor being actively cooled, Abstract; out flow channels to actively cool conductor/connector, para 6,7, 40, see para 64-65), 
a cooling gas is brought into the plug connector by the outer cooling gas connection through a cooling gas channel of the connector housing (see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

8.          With respect to claim 2, Mark teaches:
wherein the plug connector is a low-voltage plug connector for an electrical system of a vehicle (see charging cable for charging electrical systems such as one of an electric vehicle, para 5).

9.          With respect to claims 3, and 14, Mark teaches:
wherein the plug connector is free from a seal and/or free from a sealing edge for a liquid seal of a liquid cooling of the plug-in connection (see discussion of seals in para 66, also see no seal, open to draw in gas/air or release gas/air at 66/68 of Fig 11, para 64-66).

10.          With respect to claim 4, Mark teaches:
 wherein the outer cooling gas connection is a connecting pipe, a connecting flange, or a connecting socket (see connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air being part of locking mechanism between two mating sections of the connector/conductor, para 64-66).

11.          With respect to claim 5 and 15, Mark teaches:
wherein the cooling gas channel is fitted in the plug connector such that the cooling gas channel runs to a heat source inside the plug-in connection, and can run past the heat source and/or can run through the heat source (connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

12.          With respect to claim 6, Mark teaches:
wherein, starting from the outer cooling gas connection, the cooling gas channel opens internally at a chamber in the connector housing through a channel opening, the chamber, apart from the channel opening, is gas-permeable at least one further point (see outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

13.          With respect to claim 7, Mark teaches:
wherein the outer cooling gas connection is the only cooling gas connection of the connector housing (outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

14.          With respect to claim 8, and 16, Mark teaches:
wherein the outer cooling gas connection is an upstream cooling gas connection and the connector housing has a downstream cooling gas connection (see discussion of upstream/downstream cooling flow of heat transfer, para 58-62).

15.          With respect to claim 9, Mark teaches:
wherein the cooling gas channel inside the connector housing opens at a receiving chamber for the mating plug connector (outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

16.          With respect to claim 10, Mark teaches:
wherein the cooling gas channel opens at at least one terminal chamber of the connector housing (outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

17.          With respect to claim 11, and 19, Mark teaches:
wherein a cross-section of an input region of the cooling gas channel differs from a cross-section of an output region of the cooling gas channel (see cross-section of inlet/outlet for gas/air into cooling flow chambers of connector/conductor, para 66, Figs 11-12; outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

18.          With respect to claim 12, Mark teaches:
wherein the connector housing is formed integrally or materially in one piece with the outer cooling gas connection (see one piece for connector housing, outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; para 64-65, Figs 11-12).

23.          With respect to claim 17, Mark teaches:
wherein the gas cooling channel opens into an intermediate region between the plug connector and the mating plug connector downstream of the upstream cooling gas connection, the intermediate region extends to the downstream cooling gas connection (see discussion of upstream/downstream cooling flow of heat transfer, para 58-62).

24.          With respect to claim 18, Mark teaches:
wherein the gas cooling channel opens into an intermediate region between the plug connector and the mating plug connector downstream of the upstream cooling gas connection, the gas cooling channel extends downstream into a plurality of terminal chambers of the plug-in connection and/or a further intermediate region of the plug-in connection (see discussion of upstream/downstream cooling flow of heat transfer, para 58-62; cross-section of inlet/outlet for gas/air into cooling flow chambers of connector/conductor, para 66, Figs 11-12; outer edge at 66/68 where gas/air enter/exit the connector region, Fig 11; see outer sheath with different flow channels, Fig 6, para 18; connection pipes/openings at 66/68 of Fig 11, 72 of Fig 12, see discussion of inlet for gas/air; see Fig 11, 12, specifically fig 12 showing out cooling gas/air being brought into conductor/connector 72, also see Fig 11 showing cooling gas/air being brought into connector/conductor at 68 and venting heat at 66, see para 64-65).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851